Citation Nr: 1309099	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  07-13 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an upper extremity neurologic disorder, to include as secondary to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran had active service from August 1969 to March 1972.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issue of service connection for an upper extremity neurologic disorder is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

A low back disorder did not have its onset in service and is not causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim of service connection for a low back disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO issued letters in July 2005 and May 2007 which advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The May 2007 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Although the May 2007 letter postdated the initial adjudication, the claim was readjudicated in October 2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, with the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has been satisfied.  All relevant service and post-service treatment records have been associated with the record.  Moreover, the record does not suggest the existence of any outstanding, relevant records.  Furthermore, the Veteran underwent a VA examination and a VA examiner provided a medical opinion, with addendums.  The Board finds the examination adequate for adjudicative purposes and the opinion probative: the examiner reviewed the claims file, conducted all necessary testing, and provided a detailed rationale for the opinion expressed, with explicit discussion of the reported in-service injury and low back pain and evidence of in-service treatment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that an opinion's probative value is determined by whether it is supported by a detailed rationale).  

In February 2011 and March 2012, the Board remanded for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review of the claim of service connection for a low back disorder.  Stegall v. West, 11 Vet. App. 268 (1998).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be established for disability resulting from personal injury incurred or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for arthritis when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  In addition, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2012).  

October and November 1970 service treatment records reflect the Veteran's history of "hurting" his back while moving stones.  Neurological examination was negative, and the assessment was strain and the Veteran was put on light duty.  A February 1971 treatment record reflects the Veteran's history of back and neck pain.  After examination, the diagnosis was muscle strain in the back and neck, and the Veteran was prescribed medication and put on light duty for seven days.  A June 1971 treatment record reflects the Veteran's history of back pain for the previous year, worse with heavy lifting.  The Veteran was advised to avoid heavy lifting and to use "ICE" treatment.  An August 1971 treatment record reflects the Veteran's history of low back pain.  He denied numbness or pain in the legs.  The record indicates that the Veteran requested to be put on profile to stop lifting and "keep from reinjuring the back."  A September 1971 orthopedic clinic record indicates that examination was negative for any back abnormality, and x-ray images of the back were within normal limits.  The Veteran was found to have no evident orthopedic disease or injury and discharged to full duty.  An October 1971 treatment record reflects the Veteran wanted to see a physician about back problems.  The record notes that the Veteran was previously seen by the orthopedic clinic and no disease or injury was found.  The February 1972 separation examination record reflects normal clinical findings for the spine.  

A September 1976 VA examination record reflects the Veteran's history of low back pain.  After examination and review of x-ray images, the examiner determined the Veteran did not have an orthopedic disability.  

A February 2006 VA treatment record reflects the Veteran's history of low back pain since an injury in Vietnam.  After examination, the assessment was chronic low back pain.  September 2006 VA neurology treatment records reflect the Veteran's history of chronic lower back pain since an accident in 1971.  After examination, the assessment was lumbar neurogenic claudication.  A May 2007 VA neurology treatment record reflects a finding of radiculopathy.  

A March 2011 VA examination record reflects the Veteran's history of falling approximately 25 to 30 feet off a tower during service.  He explained that he was treated with pain pills and returned to regular duty in less than one month.  He added that he reinjured the back in February 2010, resulting in increased symptoms.  After examination, the assessment was degenerative joint disease and degenerative disc disease of the lumbar spine.  The examiner stated that after examination and review of the records and medical literature, it was "less likely as not" that the Veteran's lumbar condition was permanently aggravated or a result of any event and/or condition that occurred during service.  The examiner opined that it was "at least as likely as not" that the condition was the result of post-service events, to include the February 2010 injury, and the risk of back pain in the general population.  The examiner added that the natural progression of the back disorder was not altered or worsened by any event or condition that occurred during service and that degenerative joint disease and degenerative disc disease are normal processes of aging.  The examiner also determined that there was no association between the musculoskeletal back pain and diabetes.  The examiner explained that studies showed that up to 90 percent of adults have low back pain at some time; that an etiologic diagnosis is not established for most patients with back pain; that symptoms, pathology, and radiologic appearance are poorly correlated; that there are psychosocial risk factors, including anxiety, depression, and mental stress at work; and that the prevalence of degenerative changes, bulges, and herniations increased with advancing age.

An addendum opinion was obtained in March 2012.  The examiner reiterated the determination that the low back disorder was "less likely than not" incurred in or caused by service.  The examiner explained that the service medical records showed no abnormality that would, at least as likely as not, worsen 38 years after service.  Another addendum opinion was obtained in October 2012.  The examiner opined that it was "less likely as not" that the lumbar spine disorder was incurred in or caused by service.  The examiner noted that the Veteran's separation examination record reflects a normal back examination with the Veteran's history of "good health" and that the record included normal examination and x-ray images in 1976.  The Veteran's history of low back pain since 1971 was considered, but the examiner concluded that the lumbar x-ray abnormality found in 2006, and not shown in 1976, was due to post-service conditions and normal aging.  The examiner believed the reported in-service fall resulted in sprain/contusion with soft tissue structure that would have "at least as likely as not" healed as evidenced by the normal separation examination and normal 1976 examination.  Thus, the examiner found the current condition was related to conditions occurring after 1976.  The examiner added that soft tissue injuries resolve with episodic pain possible; that back pain is common in the general asymptomatic population; and that there was no established relationship between back pain and diabetes and/or Agent Orange.  

Service connection is not warranted for a low back disorder.  The service medical records reflect no diagnosis of a chronic lumbar spine disorder, a 1976 VA examiner determined that the Veteran did not have a spine disorder, and the first diagnosis of a chronic disorder dates more than 38 years after separation from service.  The Board acknowledges that the evidence, namely the service treatment records, indicate that the Veteran reported low back pain during service and that the Veteran has reported low back pain since service.  The Board further acknowledges that the Veteran is competent to report his symptomatic history, and the Board finds the Veteran's history of pain during and intermittently since service is credible.  Except in circumstances not applicable, here, however, service connection will not be granted for pain alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  

The Veteran's statements are not competent evidence to attribute his history of low back pain to the currently diagnosed degenerative joint disease or degenerative disc disease or to determine that the pain is the result of one chronic disorder as opposed to distinct episodes of pain or even multiple episodes of acute disorders manifested by pain.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Medical evidence is not necessarily required where the determinative issue in a case involves a medical diagnosis.  Davidson, 581 F.3d at 1316; see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  However, the Veteran is not providing statements related to the existence of a simple disorder but is instead rendering an opinion as to whether a currently diagnosed low back disorder is related to his military service.  Unlike varicose veins, degenerative joint disease and degenerative disc disease are not disorders capable of lay diagnosis; the diagnoses requires medical testing and is a matter of medical complexity.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Thus, although the Veteran's statements are competent evidence of symptoms in service and after service, the statements are not probative evidence of the existence of degenerative joint disease or degenerative disc disease during and since service, or that the back pain he had in service and intermittently since service discharge is related to his current back diagnoses of degenerative joint disease and degenerative disc disease.  Id.  

Furthermore, the probative evidence does not suggest a link between a currently diagnosed low back disorder and service or the service-connected diabetes.  The record does not include any medical opinions linking a currently diagnosed low back disorder to service or a service-connected disability.  The VA examiner's determination that there is no "association" between diabetes and musculoskeletal pain and the opinion that the current low back disorder is not related to service or to any incident therein.  The Board finds the VA examiner's opinion is highly probative because it is supported by a detailed rationale that is consistent with the record and supported by medical literature.  Nieves-Rodriguez, 22 Vet. App. at 304.  

Based on the absence of a diagnosis of a chronic disorder until many years after service, the 1976 VA examiner's determination that the Veteran did not have a spine abnormality, and the 2011 VA examiner's highly probative determination that the low back pain during service was not a manifestation of a currently diagnosed disorder, the Board finds the preponderance of the probative evidence does not indicate that the Veteran's current back disorder is related to his military service or to a service-connected disorder.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a low back disorder is not warranted.  


ORDER

Service connection for a low back disorder is denied.  


REMAND

With regard to the issue of entitlement to service connection for an upper extremity neurologic disorder, the Board finds the March 2012 VA examination is inadequate for appellate purposes and another VA examination should be conducted.  The March 2012 provided a contradictory opinion as to whether the currently found carpal tunnel syndrome was related to the Veteran's service-connected diabetes mellitus, type II, and the examiner did not specifically address whether other neurologic disorders that affected the upper extremities shown by the evidence of record, such as small fiber polyneuropathy, was related to his service-connected diabetes mellitus, type II.    

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his lumbar spine and psychiatric disabilities.  The RO must then attempt to obtain copies of the pertinent medical records that are not already in the claims file, to include all VA treatment records dated from October 2007 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine whether the Veteran has an upper extremity neurologic disorder which is related to his military service or to a service-connected disorder, to include diabetes mellitus, type II.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

The examiner must report all diagnoses found on examination responsible for the reported upper extremity neurologic symptoms.  The examiner must specifically address all upper extremity neurologic disorders found on examination, as well as upper extremity neurologic disorders previously diagnosed as shown by the evidence of record.  For each diagnosed disorder, the examiner must provide an opinion as to whether the upper extremity neurologic disorder is related to the Veteran's military service, to include exposure to herbicide.  The examiner must also provide an opinion as to whether each upper extremity neurologic disorder is due to or aggravated by any service-connected disorder, to include diabetes mellitus, type II.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report must be reviewed to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures at once.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


